Title: Statement of Interest Account with John Barnes, 4 May 1803
From: Jefferson, Thomas
To: 


          
          Interest account between J. Barnes & Th: Jefferson from 1801. Mar. 4. to 1803. May 4.
          
            
              1801.
              
              Monthlybalance
              Int. of month at 6.p.Ct.
              
              Articles of discount between those dates paid by Th:J. extracted from the accounts.
            
            
              Mar. 4.
              
              316.
              485
              1.58
              
              
              
              D
              
            
            
              Apr. 4. 
              
              316.
              40
              1.58
              
              1801.
              July 25.
              10.
              50
            
            
              in favr Th:J.
              May 4.
              }
              
              
              
              
              
              Oct. 9.
              21.
              
            
            
              June 4.
              
              
              
              
              
              Dec. 3.
              7.
              
            
            
              July 4.
              
              
              
              
              1802.
              Jan. 1.
              5.
              35
            
            
              Aug. 4.
              
              1815.
              41
              9.07
              
              
              8.
              10.
              70
            
            
              Sep. 4.
              
              29.
              69
              .15
              
              
              May 5.
              21.
              
            
            
              30.
              
              1814.
              
              9.07
              
              
              July 14.
              21.
               
            
            
              Nov. 4. 
              
              3071.
              98
              15.36
              
              
              
              96.
              55
            
            
              Dec. 4.
              
              2656.
              99
              13.28
              
              
            
            
              1802.
              
              
              
              
              
              
            
            
              Jan. 4.
              
              5689.
              97
              28.45
              
              The above discounts being so much interest paid to the bank, is of course a deduction from the interest which would otherwise have been payable to mr Barnes.
            
            
              Feb. 4.
              
              5646.
              87
              28.23
            
            
              Mar. 4.
              
              4361.
              705
              21.81
            
            
              Apr. 4.
              
              4398.
              805
              21.99
            
            
              30.
              
              5446.
              
              27.23
            
            
              May 31.
              
              5757.
              50
              28.79
              
              
            
            
              July 4.
              
              3341.
              50
              16.71
              
              
            
            
              Aug. 4.
              
              3651.
              60
              18.26
              
              The interest is carried out in the first instance at 6. pr. cent because a month’s interest at 6. pr. cent is so easily noted, to wit, by carrying the dot 2. figures back, 
            
            
              Sep. 4
              
              1569.
              915
              7.85
              
            
            
              Oct.4
              }
              
              
              
            
            
              favr. Th:J
              
              
              
              
              
              thus 
              3.16485 and then
            
            
              Nov. 4.
              
              805.
              70
              4.03
              
              halving it thus
               1.58 which gives
            
            
              Dec. 4.
              
              1368.
              70
              6.84
              
              int. of a month @6. pr. cent; & adding ⅙
               .26 gives int. of
            
            
              1803.
              
              
              
              
              
              a month at
               1.84 7. pr. cent.
            
            
              Jan. 4.
              
              2268.
              50
              11.34
              
              or (which is the same thing) add the articles of 6. per cent, and, by a single operation, lay ⅙ on the whole
            
            
              Feb. 4
              
              2937.
              
              14.68
              
              
            
            
              Mar.  4.
              
              3030.
              
              15.15
              
            
            
              Apr. 4.
              
              3874.
              
              19.37
            
            
              May 4.
              
              3239.
              50
              16.20
              
              
            
            
            
              
              
              
              337.02
              
              
            
            
              add ⅙ to make 7.p.c.
               56.17
              
              
            
            
              
              
              393.19
              
              
            
            
              deduct discts. paid
               96.55
              
              
            
            
              
              
              296.64
              
              
            
          
        